

Exhibit 10.1


 
 


 
 


 
 
CASH BRIDGE CREDIT AGREEMENT
 
Dated as of December 2, 2014
 
among
 
ALBEMARLE CORPORATION,
 
as Borrower,
 
THE LENDERS PARTY HERETO,
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
Arranged By:
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Lead Arranger and Sole Book Runner
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
                     
TABLE OF CONTENTS
 
Section
 
Page
       
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1
         
1.01
Defined Terms
1
 
1.02
Other Interpretive Provisions
17
 
1.03
Accounting Terms
18
 
1.04
Rounding
19
 
1.05
References to Agreements and Laws
19
 
1.06
Times of Day
19
       
ARTICLE II. COMMITMENTS AND CREDIT EXTENSIONS
19
         
2.01
The Term Loan
19
 
2.02
Borrowings, Conversions and Continuations of the Term Loan
19
 
2.03
[Reserved]
20
 
2.04
[Reserved]
20
 
2.05
Prepayments
21
 
2.06
Termination or Reduction of Commitments
21
 
2.07
Repayment of Loans
22
 
2.08
Interest
22
 
2.09
Fees
23
 
2.10
Computation of Interest and Fees
23
 
2.11
Evidence of Debt
23
 
2.12
Payments Generally; Administrative Agent’s Clawback
23
 
2.13
Sharing of Payments
25
 
2.14
[Reserved]
26
 
2.15
[Reserved]
26
 
2.16
[Reserved]
26
 
2.17
Defaulting Lenders
26
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
27
         
3.01
Taxes
27
 
3.02
Illegality
30
 
3.03
Inability to Determine Rates
30
 
3.04
Increased Cost and Reduced Return; Capital Adequacy
31
 
3.05
Funding Losses
32
 
3.06
Matters Applicable to all Requests for Compensation
32
 
3.07
Survival
32
       
ARTICLE IV. [RESERVED]
33
       
ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
33
         
5.01
Conditions to Effectiveness
33

               
 
i

--------------------------------------------------------------------------------

 
               

 
5.02
Conditions to Funding
34
       
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
37
         
6.01
Existence, Qualification and Power
37
 
6.02
Authorization; No Contravention
37
 
6.03
Governmental Authorization; Other Consents
37
 
6.04
Binding Effect
37
 
6.05
Financial Statements; No Material Adverse Change
37
 
6.06
Litigation
38
 
6.07
No Default
38
 
6.08
Ownership of Property; Liens
38
 
6.09
Environmental Compliance
39
 
6.10
Insurance
39
 
6.11
Taxes
39
 
6.12
ERISA Compliance
39
 
6.13
Margin Regulations; Investment Company Act
40
 
6.14
Disclosure
40
 
6.15
Compliance with Laws
40
 
6.16
Intellectual Property; Licenses, Etc.
41
 
6.17
Subsidiaries
41
 
6.18
Solvency
41
 
6.19
[Reserved]
41
 
6.20
OFAC; Anti-Corruption Laws
41
       
ARTICLE VII. AFFIRMATIVE COVENANTS
41
         
7.01
Financial Statements
42
 
7.02
Certificates; Other Information
42
 
7.03
Notices
44
 
7.04
Payment of Obligations
44
 
7.05
Preservation of Existence, Etc.
45
 
7.06
Maintenance of Properties
45
 
7.07
Maintenance of Insurance
45
 
7.08
Compliance with Laws
45
 
7.09
Books and Records
45
 
7.10
Inspection Rights
45
 
7.11
Use of Proceeds
46
 
7.12
Subsidiary Guaranty
46
       
ARTICLE VIII. NEGATIVE COVENANTS
46
         
8.01
Liens
46
 
8.02
Mergers, Dispositions, etc.
48
 
8.03
Change in Nature of Business
48
 
8.04
Transactions with Affiliates
48
 
8.05
Use of Proceeds
49

             
 
ii

--------------------------------------------------------------------------------

 
                 

 
8.06
Financial Covenant
49
 
8.07
Subsidiary Indebtedness
49
 
8.08
Sanctions
50
 
8.09
Anti-Corruption Laws
50
       
ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES
50
         
9.01
Events of Default
50
 
9.02
Remedies Upon Event of Default
52
 
9.03
Application of Funds
52
       
ARTICLE X. ADMINISTRATIVE AGENT
53
 
10.01
Appointment and Authority
53
 
10.02
Rights as a Lender
53
 
10.03
Exculpatory Provisions
53
 
10.04
Reliance by Administrative Agent
54
 
10.05
Delegation of Duties
55
 
10.06
Resignation of Administrative Agent
55
 
10.07
Non-Reliance on Administrative Agent and Other Lenders
56
 
10.08
No Other Duties, Etc.
56
 
10.09
Administrative Agent May File Proofs of Claim
56
       
ARTICLE XI. MISCELLANEOUS
57
         
11.01
Amendments, Etc.
57
 
11.02
Notices; Effectiveness; Electronic Communication
58
 
11.03
No Waiver; Cumulative Remedies; Enforcement
60
 
11.04
Expenses; Indemnity; Damage Waiver
61
 
11.05
[Reserved]
63
 
11.06
Payments Set Aside
63
 
11.07
Successors and Assigns
63
 
11.08
Confidentiality
67
 
11.09
Set-off
67
 
11.10
Interest Rate Limitation
68
 
11.11
Counterparts
68
 
11.12
Integration; Effectiveness
68
 
11.13
Survival of Representations and Warranties
69
 
11.14
Severability
69
 
11.15
Tax Forms
69
 
11.16
Replacement of Lenders
71
 
11.17
USA PATRIOT Act Notice
72
 
11.18
Governing Law; Jurisdiction; Etc.
72
 
11.19
Waiver of Right to Trial by Jury
73
 
11.20
[Reserved]
73
 
11.21
No Advisory or Fiduciary Responsibility
73
 
11.22
Electronic Execution of Assignments and Certain Other Documents
74

               
 
iii

--------------------------------------------------------------------------------

 
                 
SCHEDULES
 
 
2.01
Commitments and Pro Rata Shares

 
6.09
Environmental Matters

 
6.17
Subsidiaries

 
8.01
Existing Liens

 
11.02
Notice Addresses

          
EXHIBITS
       
 
A
Form of Loan Notice

 
B
Form of Note

 
C
Form of Compliance Certificate

 
D
Form of Assignment and Assumption

 
E
Form of Administrative Questionnaire

 
F
Form of Subsidiary Guaranty

 
G
Form of Solvency Certificate

 
 
 
 
 
 
 
 
 
 
 
 
iv

--------------------------------------------------------------------------------

 
                 
CASH BRIDGE CREDIT AGREEMENT
 
This CASH BRIDGE CREDIT AGREEMENT is entered into as of December 2, 2014 among
ALBEMARLE CORPORATION, a Virginia corporation (the “Borrower”), the Lenders
(defined herein), and BANK OF AMERICA, N.A., as Administrative Agent.
 
RECITALS
 
The Borrower has requested that the Lenders provide a cash bridge term loan, and
the Lenders are willing to do so on the terms and conditions set forth herein.
 
The cash bridge term loan and the transactions contemplated hereunder are in the
corporate interests of the Borrower.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
 
ARTICLE I.
 
DEFINITIONS AND ACCOUNTING TERMS
 
 
1.01
Defined Terms.

 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
“Acquisition” by any Person means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or substantially all
of the assets of, or of a business unit or division of, another Person or at
least a majority of the securities having ordinary voting power for the election
of directors, managing general partners or the equivalent of another Person, in
each case whether or not involving a merger or consolidation with such other
Person and whether for cash, property, services, assumption of Indebtedness,
securities or otherwise.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent Fee Letter” means the letter agreement, dated July 15,
2014, among the Borrower, the Administrative Agent and MLPFS.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit E or any other form supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  Without limiting the generality
of the foregoing, for purposes of determining Affiliates of a member of the
Consolidated Group, a Person shall be deemed to be Controlled by another Person
if such other Person possesses, directly or indirectly, power to vote 35% or
more of the securities having ordinary voting power for the election of
directors, managing general partners or the equivalent.
               
 
 

--------------------------------------------------------------------------------

 
                 
“Agent Parties” has the meaning specified in Section 11.02.
 
“Agreement” means this Cash Bridge Credit Agreement.
 
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
 
Pricing
Level
Debt Rating
S&P/Moody’s
Applicable Rate for Eurodollar Rate Loans
Applicable Rate for Base Rate Loans
       
1
BBB+/Baa1 or better
1.125%
0.125%
2
BBB/Baa2
1.250%
0.250%
3
BBB-/Baa3
1.500%
0.500%
4
BB+/Ba1
1.750%
0.750%
5
BB/Ba2 or worse or unrated
2.000%
1.000%

 
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Borrower’s non-credit-enhanced, senior unsecured
long-term debt; provided that, if there is a split in the Debt Rating of S&P and
Moody’s by a single Pricing Level, then (a) in the case of a split between
Pricing Levels 1, 2, 3 and 4, the higher (better) of such Debt Ratings shall
apply and (b) in the case of a split between Pricing Levels 4 and 5, the lower
(worse) of such Debt Ratings shall apply; provided, however, in the case of a
split in Debt Ratings of more than one Pricing Level, the Pricing Level that is
one level higher than the Pricing Level of the lower Debt Rating shall apply.
 
Initially, the Applicable Rate shall be determined based upon Pricing Level
3.  Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Borrower to
the Administrative Agent of notice thereof pursuant to Section 7.03(c) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.
 
Determinations by the Administrative Agent of the appropriate Pricing Level
shall be conclusive absent manifest error.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
            
 
2

--------------------------------------------------------------------------------

 
                   
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, following the
occurrence and during the continuation of an Event of Default, shall also
include the allocated cost of internal legal counsel and all expenses and
disbursements of internal counsel directly attributable to the enforcement of
the Administrative Agent’s or Lenders’ rights under this Agreement.
 
“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve accounts and making appropriate adjustments, as determined by the
Administrative Agent in its reasonable judgment and (d) in the case of any Sale
and Lease Back Transaction, the present value (discounted in accordance with
GAAP at the debt rate implied in the applicable lease) of the obligations of the
lessee for rental payments during the term of such lease.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.0%.  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower Materials” has the meaning specified in Section 7.02.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.
 
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
            
 
3

--------------------------------------------------------------------------------

 
                 
“Change of Control” means an event or series of events by which: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) acquires directly or indirectly, beneficially
or of record, shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Borrower or
any Person directly or indirectly Controlling the Borrower; or (b) a majority of
the seats (other than vacant seats) on the board of directors of the Borrower or
any Person directly or indirectly Controlling the Borrower shall at any time be
occupied by persons who were neither (i) nominated by the management of the
Borrower or by persons who were members of the board of directors as of the
Closing Date or members elected by two thirds of such members, nor (ii)
appointed by directors so nominated.
 
“Closing Date” means December 2, 2014
 
“Commitment” means, as to each Lender, the obligation of such Lender to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01, in the
principal amount set forth as such Lender’s “Commitment” on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.  The aggregate principal amount of the Commitments of all
the Lenders as in effect on the Closing Date is ONE BILLION ONE HUNDRED FIFTY
MILLION DOLLARS ($1,150,000,000).
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Consolidated EBITDA” means, for any period, for the Consolidated Group, an
amount equal to the sum of (a) Consolidated Net Income for such period plus (b)
the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges for such period, (ii) the provision
for federal, state, local and foreign income taxes payable by the Consolidated
Group for such period, (iii) the amount of depreciation and amortization expense
for such period, (iv) non-cash expenses for such period (excluding any non-cash
expense to the extent that it represents an accrual of or reserve for cash
payments in any future period), (v) non-cash goodwill impairment charges and
(vi) any non-cash loss attributable to the mark-to-market adjustments in the
valuation of pension liabilities (to the extent the cash impact resulting from
such loss has not been realized) in accordance with Accounting Standards
Codification 715 (ASC 715), plus (c) with respect to the Rockwood Acquisition,
cost synergies (net of continued associated expenses) related to operational
changes, restructurings, reorganizations, operating expense reductions,
operating improvements and similar restructuring initiatives relating to the
Rockwood Acquisition that, as of the date of calculation with respect to such
period, are reasonably anticipated by the Borrower in good faith to be realized
within twelve months following the Rockwood Acquisition; provided that (i) such
cost synergies are calculated on a basis that is consistent with Article 11 of
Regulation S-X under the Securities Act of 1933, (ii) the aggregate amount of
such adjustments under this clause (c) taken into account in determining
Consolidated EBITDA for any period of determination shall not exceed an
aggregate amount equal to 5% of Consolidated EBITDA for such period (determined
without giving effect to this clause (c)) and (iii) to the extent such cost
synergies are no longer reasonably expected by the Borrower to be realized
within twelve months following the Rockwood Acquisition, then such cost
synergies shall not be included in the definition of “Consolidated EBITDA” minus
(d) to the extent included in calculating such Consolidated Net Income, (i)
non-cash income during such period (excluding any non-cash income to the extent
that it represents cash receipts in any future period) and (ii) any non-cash
gains attributable to the mark-to-market adjustments in the valuation of pension
liabilities in accordance with Accounting Standards Codification 715 (ASC 715),
all as determined in accordance with GAAP.
             
 
4

--------------------------------------------------------------------------------

 
                   
“Consolidated Funded Debt” means Funded Debt of the Consolidated Group
determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Group” means the Borrower and its consolidated Subsidiaries as
determined in accordance with GAAP.
 
“Consolidated Interest Charges” means, for any period, for the Consolidated
Group, all interest expense, including the amortization of debt discount and
premium, the interest component under capital leases and the implied interest
component under Securitization Transactions, in each case on a consolidated
basis determined in accordance with GAAP.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Debt as of such date to (b) Consolidated EBITDA for
the period of the four fiscal quarters ending on such date.  Notwithstanding
anything to the contrary contained herein, for purposes of calculating the
Consolidated Leverage Ratio for the fiscal quarter ending December 31, 2014,
Consolidated Funded Debt shall be calculated net of unrestricted cash on the
balance sheet of the Consolidated Group in an aggregate amount not to exceed the
aggregate amount outstanding under this Agreement and the Term Loan Credit
Agreement.
 
“Consolidated Net Income” means, for any period, for the Consolidated Group, the
sum, without duplication, of (i) net income of the Consolidated Group (excluding
items reported as nonrecurring or unusual in the consolidated financial
statements of the Borrower and the Consolidated Group and related tax effects)
for that period minus (ii) to the extent included in the amount determined
pursuant to clause (i) above, the income of any Subsidiary to the extent the
payment of such income in the form of a distribution or repayment of any
Indebtedness to the Borrower or a Subsidiary is not permitted, whether on
account of any Organization Document restriction, any agreement, instrument,
deed or lease or any Law applicable to such Subsidiary, all as determined in
accordance with GAAP.
 
“Consolidated Net Worth” means, as of any date of determination, consolidated
equity of the Consolidated Group as of that date determined in accordance with
GAAP (excluding, for purposes hereof, changes in the cumulative foreign currency
translation adjustment and any mark to market of a derivative or hedging
instrument (or any other adjustment related thereto) required under FAS 133).
 
“Contractual Obligation” means, as to any Person, any provision of any Security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” has the meaning specified in the definition of “Affiliate.”
 
“Credit Extension” means a Borrowing.
 
“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
          
 
5

--------------------------------------------------------------------------------

 
             
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.
 
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
Lender.
 
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
 
“Disposition” means the sale, transfer, license, lease or other disposition
(including any Sale and Leaseback Transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
           
 
6

--------------------------------------------------------------------------------

 
                  
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.07(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.07(b)(iii)).
 
“Environmental Laws” means any legally binding and applicable statute, law,
regulation, ordinance, rule, judgment, order, decree, permit, concession, grant,
franchise, license, agreement or restriction imposed by any federal, state,
local, and foreign Governmental Authority relating to human health and the
natural environment.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the release or threatened release of
any Hazardous Materials into the natural environment or (d) any contract,
agreement or other consensual arrangement pursuant to which environmental
liability is assumed or imposed with respect to any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition that constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.
 
“Eurodollar Rate” means:
 
(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative Agent
in consultation with the Borrower, as published by Bloomberg (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at
or about 11:00 a.m., London time, two Business Days prior to the commencement of
such Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and
 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to the LIBOR Rate , at about 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
for a term of one month commencing that day;
 
 
7

--------------------------------------------------------------------------------

 
           
provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in consultation with the Borrower in connection
herewith, the approved rate shall be applied in a manner consistent with market
practice; provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied as otherwise reasonably determined by the Administrative Agent and
(ii) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
 
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
 
“Event of Default” has the meaning specified in Section 9.01.
 
“Excluded Taxes” has the meaning specified in Section 3.01(a).
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations thereunder or official interpretations thereof and
any agreements entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code, including any applicable intergovernmental agreements.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100th of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction, and a similar rule shall apply with respect to Belgium.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
 
(a)           all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, including
convertible debt instruments;
 
 
8

--------------------------------------------------------------------------------

 
              
(b)           all purchase money indebtedness (including indebtedness and
obligations in respect of conditional sales and title retention arrangements,
except for customary conditional sales and title retention arrangements with
suppliers that are entered into in the ordinary course of business) and all
indebtedness and obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable incurred in the ordinary
course of business and payable on customary trade terms);
 
(c)           all contingent obligations and unreimbursed drawings under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(d)           the Attributable Principal Amount of capital leases and Synthetic
Leases;
 
(e)           the Attributable Principal Amount of Securitization Transactions;
 
(f)           all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments within 91 days
following the Maturity Date;
 
(g)           Guarantees in respect of Funded Debt of another Person; and
 
(h)           Funded Debt of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof.
 
For purposes hereof, the amount of Funded Debt shall be determined based on the
outstanding principal amount in the case of borrowed money indebtedness under
clause (a) and purchase money indebtedness and the deferred purchase obligations
under clause (b), based on the maximum amount available to be drawn in the case
of letter of credit obligations and the other obligations under clause (c), and
based on the outstanding principal amount of Funded Debt that is the subject of
the Guarantees in the case of Guarantees under clause (g) or, if less, the
amount expressly guaranteed.
 
“Funding Date” means the date on which the conditions precedent set forth in
Section 5.02 are satisfied and the Borrowing of the Term Loan has occurred.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Financial Accounting Standards
Board Accounting Standards Codification, consistently applied and as in effect
from time to time.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.
             
 
9

--------------------------------------------------------------------------------

 
            
“Guarantors” means, collectively, each Subsidiary of the Borrower that is party
to the Subsidiary Guaranty.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes regulated
pursuant to any Environmental Law.
 
“Immaterial Subsidiary” means any Subsidiary of the Borrower that neither
(a) owns assets with an aggregate book value in excess of $25,000,000 nor (b)
has annual revenues in excess of $25,000,000.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all Funded Debt;
 
(b)           net obligations under any Swap Contract;
 
(c)           Guarantees in respect of Indebtedness of another Person; and
 
(d)           Indebtedness of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof.
 
For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and based on the outstanding principal amount of Indebtedness that is
the subject of the Guarantees in the case of Guarantees under clause (d) or, if
less, the amount expressly guaranteed.
 
“Indemnitee” has the meaning specified in Section 11.04(b).
 
“Information” has the meaning specified in Section 11.08.
 
“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
           
 
10

--------------------------------------------------------------------------------

 
            
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one or two months thereafter,
as selected by the Borrower in its Loan Notice; provided that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986.
 
“IRS” means the United States Internal Revenue Service.
 
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, any other Person that becomes a Lender in accordance with this
Agreement and their successors and assigns.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).
 
“Loan” means the Term Loan.
 
“Loan Documents” means this Agreement, each Note, the Administrative Agent Fee
Letter and the Subsidiary Guaranty.
 
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
 
 
11

--------------------------------------------------------------------------------

 
            
“Loan Obligations” means the Term Loan.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Consolidated Group taken as a
whole; (b) a material impairment of the ability of the Borrower to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower of any Loan Document to which it is a party.
 
“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
that is not an Immaterial Subsidiary; provided, however, that (i) special
purpose Subsidiaries created in connection with any Securitization Transaction
permitted hereunder and (ii) non wholly-owned Subsidiaries shall not constitute
Material Domestic Subsidiaries.
 
“Maturity Date” means the date that is 60 days after the Funding Date; provided
however that, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.
 
“Maximum Rate” has the meaning specified in Section 11.10.
 
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book runner, and its successors.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Net Cash Proceeds” means the aggregate cash or cash equivalents proceeds
received by the Borrower or any Subsidiary in respect of the Pigments Business
Disposition, and reflecting any purchase price or similar adjustment, net of (a)
direct costs incurred in connection therewith (including legal, accounting and
investment banking fees, and sales commissions and all reasonable and customary
out-of-pocket fees and expenses), (b) taxes paid or payable as a result thereof,
(c) the amount necessary to retire any Indebtedness secured by a Lien permitted
by Section 8.01 on the related property, (d) amounts provided as a reserve
against any liabilities under any indemnification obligations or purchase price
adjustment associated with the Pigments Business Disposition and (e) the
proceeds used to prepay the term loan outstanding under the Term Loan Credit
Agreement pursuant to Section 2.05(b) thereof; it being understood that “Net
Cash Proceeds” shall include any cash or cash equivalents received (x) upon the
sale or other disposition of any non-cash consideration received by the Borrower
or any Subsidiary and (y) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in the foregoing clause (d) or, if such liabilities have not been
satisfied in cash and such reserve is not reversed within three hundred and
sixty-five (365) days after the Pigments Business Disposition, the amount of
such reserve.
 
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
 
“Obligations” means, without duplication, (i) the Loan Obligations and (ii) all
advances to, and debts, liabilities, obligations, covenants and duties of, the
Borrower arising under any Loan Document or otherwise with respect to any Loan,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming a member of the Consolidated Group as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
              
 
12

--------------------------------------------------------------------------------

 
             
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” has the meaning specified in Section 3.01(b).
 
“Outstanding Amount” means with respect to the Term Loan on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of the Term Loan occurring on such
date.
 
“Participant” has the meaning specified in Section 11.07(d).
 
“Participant Register” has the meaning specified in Section 11.07(d).
 
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with the legislation of the
European Union relating to Economic and Monetary Union.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, Borrower, partnership, Governmental Authority
or other entity.
 
“Pigments Business Disposition” means the sale of certain businesses of Rockwood
being sold pursuant to the Pigments Business Disposition Agreement.
 
“Pigments Business Disposition Agreement” means the Stock Purchase Agreement,
dated as of September 17, 2013, by and between Rockwood Specialties Group, Inc.
and Huntsman International LLC.
         
 
13

--------------------------------------------------------------------------------

 
             
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.
 
“Platform” has the meaning specified in Section 7.02.
 
“Pro Forma Basis” means, for purposes of determining compliance with the
financial covenant hereunder, that the subject Acquisition or Disposition and
any related incurrence or discharge of Indebtedness shall be deemed to have
occurred as of the first day of the period of four consecutive fiscal quarters
ending as of the end of the most recent fiscal quarter for which annual or
quarterly financial statements shall have been delivered in accordance with the
provisions hereof.  Further, for purposes of making calculations on a “Pro Forma
Basis” hereunder, (a) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject of
the subject Acquisition or Disposition shall be included  (or in the case of
Dispositions, excluded) to the extent relating to any period prior to the date
of subject transaction, and (b) Indebtedness incurred or, in the case of a
Disposition, discharged in connection with the subject Acquisition or
Disposition shall be deemed to have been incurred or, in the case of a
Disposition, discharged as of the first day of the applicable period (and
interest expense shall be imputed for the applicable period assuming prevailing
interest rates hereunder or excluded based on actual interest accrued in
accordance with GAAP).
 
“Pro Rata Share” means with respect to each Lender, (a) prior to the Borrowing
of the Term Loan, a fraction (expressed as percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the Commitment of such
Lender at such time and the denominator of which is the amount of the
Commitments of all Lenders at such time; provided that if the Commitments shall
have been terminated pursuant to Section 9.02, then the Pro Rata Share of each
Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof and (b) on and after the Borrowing
of the Term Loan, the percentage (expressed as percentage, carried out to the
ninth decimal place) of the Outstanding Amount held by such Lender at such
time.  The initial Pro Rata Shares of each Lender is set forth as such on
Schedule 2.01.  The Pro Rata Shares shall be subject to adjustment as provided
in Section 2.17.
 
“Public Lender” has the meaning specified in Section 7.02.
 
“Register” has the meaning specified in Section 11.07(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
 
“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Loans, a Loan Notice.
 
“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than fifty percent (50%) of the unfunded Commitments and
outstanding Term Loan; provided that the Commitment of, and the portion of the
Term Loan held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
 
 
14

--------------------------------------------------------------------------------

 
            
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the Borrower, solely for
purposes of the delivery of incumbency certificates pursuant to Section 5.01,
the secretary or any assistant secretary of the Borrower and, solely for
purposes of notices given pursuant to Article II, any other officer of the
Borrower so designated by any of the foregoing officers in a notice to the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate action on the part of the Borrower and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of the Borrower.
 
“Rockwood” means Rockwood Holdings, Inc., a Delaware corporation.
 
“Rockwood Acquisition” means the acquisition of all of the outstanding capital
stock of Rockwood pursuant to the Rockwood Acquisition Agreement.
 
“Rockwood Acquisition Agreement” means that certain Agreement and Plan of
Merger, dated as of July 15, 2014, by and among the Borrower, Rockwood and
Albemarle Holdings Corporation, a Delaware corporation.
 
“Rockwood Notes” means the 4.625% senior notes due October 15, 2020 issued by
Rockwood Specialties Group, Inc. pursuant to that certain First Supplemental
Indenture, dated as of September 25, 2012, to the Indenture, dated as of
September 25, 2012, among Rockwood Specialties Group, Inc., the guarantors party
thereto and Wells Fargo Bank, National Association, as trustee.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of McGraw
Hill Financial Inc., and any successor thereto.
 
“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Borrower or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
 
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) that has been or may be entered
into by a member of the Consolidated Group pursuant to which such member of the
Consolidated Group may sell, convey or otherwise transfer, or may grant a
security interest in, any accounts receivable, payment intangibles, notes
receivable, rights to future lease payments or residuals or other similar rights
to payment to a special purpose Subsidiary or Affiliate or any other Person.
 
“Security” means all capital stock, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.
 
 
15

--------------------------------------------------------------------------------

 
            
“Specified Senior Notes” mean the senior unsecured notes issued and sold by the
Borrower or any of its Subsidiaries in connection with the Rockwood Acquisition.
 
“Solvent” means, with respect to any Person as of a particular date, after
giving full effect to rights of contribution against or reimbursement from other
Persons under applicable Law or any Contractual Obligation, that on such date
(a) such Person is able to pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (b) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature in their ordinary course, (c) such Person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s assets would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and (e)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured.  In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability reduced by the amount of any contribution
or indemnity that can reasonably be expected to be received.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares or other interests having ordinary voting power for the election of
directors or other governing body (other than shares or interests having such
power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
 
“Subsidiary Guaranty” means the guaranty agreement substantially in the form of
Exhibit F hereto made by the Guarantors in favor of the Administrative Agent,
the Lenders and the other holders of the Obligations.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps, options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, that are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
    
 
16

--------------------------------------------------------------------------------

 
              
“Synthetic Lease” means any synthetic, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease under GAAP.
 
“Taxes” has the meaning specified in Section 3.01(a).
 
“Taxing Jurisdiction” has the meaning specified in Section 3.01(a).
 
“Term Loan” has the meaning specified in Section 2.01.
 
“Term Loan Credit Agreement” means that certain Credit Agreement dated as of
August 15, 2014 among the Borrower, the lenders from time to time party thereto
and Bank of America, N.A., as administrative agent.
 
“Threshold Amount” means ONE HUNDRED MILLION DOLLARS ($100,000,000).
 
“Ticking Fee” has the meaning specified in Section 2.09(a).
 
“Type” means, with respect to the Term Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.
 
“Unfunded Pension Liability” means, the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined as of the date of the most recently completed
actuarial valuation report for that Pension Plan in accordance with the
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Internal Revenue Code.
 
“United States” and “U.S.” mean the United States of America.
 
 
1.02
Other Interpretive Provisions.

 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
 
(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
 
(b)           (i)           The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.
 
(i)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears unless otherwise expressly referenced.
 
(ii)           The term “including” is by way of example and not limitation.
 
(iii)           The term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form.
 
 
17

--------------------------------------------------------------------------------

 
 
(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”
 
(d)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
 
1.03
Accounting Terms.

 
(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Funded Debt of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded.  For
purposes of calculations made pursuant to the terms of this Agreement, GAAP will
be deemed to treat operating leases in a manner consistent with their current
treatment under GAAP as in effect on the Closing Date, notwithstanding any
modifications or interpretive changes thereto that may occur thereafter.
 
(b)           At the Borrower’s election, determinations of compliance with the
financial covenant hereunder may be made on a Pro Forma Basis with respect to
one or more Acquisitions, Dispositions of all of the equity interests of, or all
or substantially all of the assets of, a Subsidiary or any Disposition of a line
of business or a division of the Borrower or a Subsidiary, in each case,
consummated after the Closing Date; provided that with respect to any such
Acquisition or Disposition (i) the Borrower must elect to treat such Acquisition
or Disposition on a Pro Forma Basis on or before the delivery of the Compliance
Certificate relating to the first fiscal quarter period ending after the date of
such Acquisition or Disposition, (ii) the Borrower must indicate such election
on such Compliance Certificate and (iii) such election shall be
irrevocable.  Absent the Borrower’s election to treat an Acquisition or
Disposition on a Pro Forma Basis in accordance with this subsection (b),
determinations of compliance with the financial covenant hereunder shall not be
made on a Pro Forma Basis with respect to such Acquisition or Disposition.
 
(c)           The Borrower will provide a written summary of material changes in
GAAP affecting the financial reporting of the Borrower or in the consistent
application thereof by the Borrower with each annual and quarterly Compliance
Certificate delivered in accordance with Section 7.02(b).  If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
     
 
18

--------------------------------------------------------------------------------

 
                 
 
1.04
Rounding.

 
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
 
 
1.05
References to Agreements and Laws.

 
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
 
 
1.06
Times of Day.

 
Unless otherwise specified, all references herein to times of day shall be
references to New York time (Eastern daylight or standard, as applicable).
 
 
ARTICLE II.
                
COMMITMENTS AND CREDIT EXTENSIONS
 
 
2.01
The Term Loan.

 
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make its portion of a term loan (the “Term Loan”) to the Borrower in
Dollars on the Funding Date in an amount equal to such Lender’s
Commitment.  Amounts repaid on the Term Loan may not be reborrowed.  The Term
Loan may consist of Base Rate Loans or Eurodollar Rate Loans, or a combination
thereof, as further provided herein.
 
 
2.02
Borrowings, Conversions and Continuations of the Term Loan.

 
(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans and (ii) one Business Day
prior to the requested date of any Borrowing of Base Rate Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof.  Each Loan Notice (whether telephonic or written)
shall specify (i) whether a Borrowing, a conversion of Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans is being requested, (ii)
the requested date of the Borrowing, conversion or continuation, as the case may
be (which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans on the last day of the Interest Period
applicable thereto.
 
 
19

--------------------------------------------------------------------------------

 
            
(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans, as described in the
preceding subsection.  In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 5.02, the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower.
 
(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default or Event of Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the then outstanding Eurodollar Rate Loans be converted to
Base Rate Loans.
 
(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.  At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
 
(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than two Interest Periods in effect with respect to
Loans.
 
 
2.03
[Reserved].

 
 
2.04
[Reserved].

         
 
20

--------------------------------------------------------------------------------

 
               
 
2.05
Prepayments.

 
(a)           Voluntary.  The Borrower may, upon notice from the Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 12:00 noon (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (B)
on the date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment, and the Type(s) of Loans to be prepaid (provided that (y) if the
Borrower does not specify the Loans to which such prepayment is to be applied,
such prepayment shall be applied pro rata to all Loans outstanding on the date
thereof and (z) if Eurodollar Rate Loans are to be prepaid, the Borrower shall
specify the Interest Period(s) of such Loans).  The Administrative Agent will
promptly notify each applicable Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05.  Subject to Section 2.17, each such
prepayment shall be applied to the applicable Loans of the Lenders in accordance
with their respective Pro Rata Shares thereof.
 
(b)           Mandatory.
 
(i)           Promptly upon the receipt by the Borrower of the proceeds of any
dividends or other distribution in cash from Rockwood or any of Rockwood’s
Subsidiaries, the Borrower shall prepay the Loans as hereinafter provided in an
aggregate amount equal to 100% of such proceeds.
 
(ii)           Promptly upon the receipt by the Borrower of the Net Cash
Proceeds from the Pigments Business Disposition, the Borrower shall prepay the
Loans as hereinafter provided in an aggregate amount equal to 100% of such Net
Cash Proceeds; provided, that the Net Cash Proceeds received from the Pigments
Business Disposition shall first be used to prepay in full the term loan
outstanding under the Term Loan Credit Agreement pursuant to Section 2.05(b)
thereof.
 
(iii)           Each prepayment of Loans pursuant to the foregoing provisions of
Section 2.05(b)(i) or Section 2.05(b)(ii) shall be applied first to Base Rate
Loans and then to Eurodollar Rate Loans in direct order of Interest Period
maturities.  All such prepayments shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.
 
 
2.06
Termination or Reduction of Commitments.

 
(a)           Optional Reductions.  The Borrower may, upon notice from the
Borrower to the Administrative Agent, terminate the Commitments, or from time to
time permanently reduce the Commitments; provided that (i) any such notice shall
be received by the Administrative Agent not later than 12:00 noon five Business
Days prior to the date of termination or reduction and (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof.  The Administrative Agent will promptly notify
the Lenders of any such notice of termination or reduction of Commitments.  Any
reduction of the Commitments shall be applied to the Commitment of each Lender
according to its Pro Rata Share thereof.  All fees accrued until the effective
date of any termination of the Commitments shall be paid on the effective date
of such termination.
            
 
21

--------------------------------------------------------------------------------

 
          
(b)           Mandatory Reductions.  The Commitments shall be terminated upon
the earlier to occur of (i) the termination of the Rockwood Acquisition
Agreement, (ii) the consummation of the Rockwood Acquisition without using the
proceeds of the Term Loan and (iii) May 15, 2015.
 
 
2.07
Repayment of Loans.

 
The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Loans made to the Borrower outstanding on such date.
 
 
2.08
Interest.

 
(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of (A) the
Eurodollar Rate for such Interest Period plus (B) the Applicable Rate; and (ii)
each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the sum
of (A) the Base Rate plus (B) the Applicable Rate.
 
(b)           (i)           If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(i)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(ii)           Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
of its outstanding Obligations hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(iii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto by the Borrower and at such other times
as may be specified herein.  Interest hereunder shall be due and payable by the
Borrower in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
        
 
22

--------------------------------------------------------------------------------

 
               
 
2.09
Fees.

 
(a)           Ticking Fee.  The Borrower shall pay to the Administrative Agent,
for the account of each Lender in accordance with its Pro Rata Share, a fee (the
“Ticking Fee”) equal to (i) 0.15% per annum times (ii) the actual daily amount
of the Commitment of such Lender, subject to adjustment as provided in Section
2.17.  The Ticking Fee shall accrue from and including the Closing Date to but
excluding the Funding Date or such earlier date upon which the Commitments are
terminated or expire.  Such Ticking Fee shall be payable in full upon the
earlier of (x) the Funding Date and (y) the date of termination or expiration of
the Commitments.
 
(b)           Other Fees.  The Borrower shall pay to the Administrative Agent
for its own account an annual administrative fee in an amount and at the times
set forth in the Administrative Agent Fee Letter.  Such fee shall be fully
earned when paid and shall not be refundable for any reason whatsoever.  The
Borrower shall pay to the Administrative Agent and the Lenders fees in an amount
and at the times set forth in that certain arranger fee letter dated July 15,
2014 among Bank of America, MLPFS and the Borrower.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
 
 
2.10
Computation of Interest and Fees.

 
All computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
 
 
2.11
Evidence of Debt.

 
The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
 
 
2.12
Payments Generally; Administrative Agent’s Clawback.

 
(a)           General.  All payments to be made by the Borrower shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent (i) after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
 
 
23

--------------------------------------------------------------------------------

 
               
(b)           (i)  Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(ii)           Payments by the Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
         
 
24

--------------------------------------------------------------------------------

 
              
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to the Borrower as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article V are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 11.04(c) are
several and not joint.  The failure of any Lender to make any Loan or to make
any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or to make its payment under Section 11.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
 
2.13
Sharing of Payments.

 
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
 
(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and
 
(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
 
25

--------------------------------------------------------------------------------

 
             
 
2.14
[Reserved].

 
 
2.15
[Reserved].

 
 
2.16
[Reserved].

 
 
2.17
Defaulting Lenders.

 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.
 
(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees (to the extent required to be paid by the Borrower under Section
2.17(a)(iii)) or other amounts received by the Administrative Agent for the
account of that Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article IX or otherwise or received by the Administrative Agent from
a Defaulting Lender pursuant to Section 11.09), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans in respect of which that Defaulting Lender has
not fully funded its appropriate share, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.17(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
 
(iii)           Certain Fees.  No Defaulting Lender shall be entitled to receive
any fee payable under Section 2.09(a) for any period during which that Lender is
a Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
             
 
26

--------------------------------------------------------------------------------

 
         
(b)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Pro Rata Shares, whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
 
ARTICLE III.
                
TAXES, YIELD PROTECTION AND ILLEGALITY
 
 
3.01
Taxes.

 
(a)           Except as otherwise expressly provided herein, any and all
payments by or on behalf of the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding (i) in the case of
the Administrative Agent and each Lender, any and all present and future taxes
imposed on or measured by its income or gross receipts, and franchise taxes
imposed on it, by a jurisdiction (the “Taxing Jurisdiction”) as a result of (A)
the Administrative Agent or such Lender, as the case may be, being organized
under the Laws of or maintaining a lending office in the Taxing Jurisdiction or
(B) the Administrative Agent or such Lender, as the case may be, booking Loans
made by it in the Taxing Jurisdiction, (ii) in the case of a Foreign Lender, any
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and all liabilities with respect thereto, that are (A) imposed
by the United States with respect to the Loans on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or (B) attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 11.15, except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
pursuant to this Section 3.01 and (iii) any U.S. federal withholding taxes
imposed under FATCA (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
with respect thereto being hereinafter referred to as “Taxes” and all such
excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities with respect thereto being
hereinafter referred to as “Excluded Taxes”).  If the Borrower or the
Administrative Agent shall be required by the Internal Revenue Code to deduct
any taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) to the extent that the deduction is made
on account of Taxes, the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section), the Administrative Agent or such
Lender receives an amount equal to the sum it would have received had no such
deductions for Taxes been made, (ii) the Administrative Agent shall make such
deductions, and (iii) the Administrative Agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws.  If the Borrower or the Administrative Agent shall be
required by any applicable Laws other than the Internal Revenue Code to deduct
any taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, then (i) the Borrower or the Administrative
Agent, as required by such Laws, shall withhold or make such deductions, (ii)
the Borrower or the Administrative Agent, to the extent required by such Laws,
shall timely pay the full amount withheld or deducted to the relevant taxation
authority in accordance with such Laws, and (iii) to the extent that the
withholding or deduction is made on account of Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or such
Lender receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
         
 
27

--------------------------------------------------------------------------------

 
          
(b)           In addition, the Borrower agrees to pay any and all present or
future stamp or documentary taxes and any other excise or property taxes or
charges or similar levies that arise from the execution, delivery, performance
(other than payment of amounts owing under the Loan Documents), enforcement or
registration of, or otherwise similarly with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).
 
(c)           (i)           The Borrower agrees to indemnify the Administrative
Agent and each Lender for (x) the full amount of Taxes and Other Taxes
(including any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section) paid by the Administrative Agent and such
Lender and (y) any liability (including additions to tax, penalties, interest
and expenses) arising therefrom or with respect thereto, in each case whether or
not such Taxes or Other Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority.  Payment under this subsection (c) shall be
made within sixty days after the date the Lender or the Administrative Agent
makes a written demand therefor; provided, however, that notwithstanding any
other provision of this Section 3.01, if the Administrative Agent or any Lender
requests indemnification or compensation for Taxes or Other Taxes pursuant to
this Section 3.01 more than 120 days after the earlier of (i) the date on which
the Administrative Agent or such Lender, as the case may be, makes payment of
such Taxes or Other Taxes, and (ii) the date on which the appropriate
Governmental Authority makes written demand on the Administrative Agent or such
Lender, as the case may be, for payment of such Taxes or Other Taxes, then the
Borrower shall not be obligated to indemnify or reimburse the Administrative
Agent or such Lender, as the case may be, for such Taxes or Other Taxes.  The
Borrower shall, and does hereby indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below;
provided, however, that the Borrower shall not have any obligation to indemnify
any party hereunder for Taxes, Other Taxes or any other liability that arises
from such party’s own gross negligence or willful misconduct.  To the extent
that the Borrower pays an amount to the Administrative Agent pursuant to the
preceding sentence (a “Back-Up Indemnity Payment”), then upon request of the
Borrower, the Administrative Agent shall use commercially reasonable efforts to
exercise its set-off rights described in the last sentence of clause (c)(ii)
below (on behalf of itself or the Borrower) to collect the applicable Back-Up
Indemnity Payment amount from the applicable Lender and shall pay the amount so
collected to the Borrower net of any reasonable expenses incurred by the
Administrative Agent in its efforts to collect (through set-off or otherwise)
from such Lender with respect to clause (c)(ii), below.
        
 
28

--------------------------------------------------------------------------------

 
                   
(ii)           Each Lender shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after demand therefor, (x)
the Administrative Agent against any Taxes attributable to such Lender (but only
to the extent that the Borrower has not already indemnified the Administrative
Agent for such Taxes and without limiting the obligation of the Borrower to do
so) and (y) the Administrative Agent and the Borrower, as applicable, against
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent or the Borrower in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).


(d)           Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a taxation authority as provided in
this Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such taxation authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
 
(e)           Treatment of Certain Refunds.  If the Administrative Agent or a
Lender determines, in good faith, that it has received a refund of any Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section 3.01,
it shall pay an amount equal to such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 3.01 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.  This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
 
(f)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all other Obligations.
 
 
29

--------------------------------------------------------------------------------

 
           
 
3.02
Illegality.

 
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest rate is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the applicable interbank market, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, (i) any obligation of such Lender to make or continue Eurodollar Rate
Loans, or to convert Base Rate Loans to Eurodollar Rate Loans, shall be
suspended and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender, shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without utilization of the
Eurodollar Rate component of the Base Rate, in each case, until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, (x)
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all of such Lender’s
Eurodollar Rate Loans to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without utilization of the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.  Each Lender agrees to designate a different Lending
Office if such designation will avoid the need for such notice and will not, in
the good faith judgment of such Lender, otherwise be materially disadvantageous
to such Lender. If such Lender does not designate a different Lending Office to
avoid the need for such notice, the Borrower may replace such Lender in
accordance with Section 11.16.
 
 
3.03
Inability to Determine Rates.

 
If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof that (i) the Administrative Agent determines that (A)
Dollar deposits are not being offered to banks in the applicable offshore
interbank market for the applicable amount and Interest Period of such
Eurodollar Rate Loan or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for the Interest Period with respect to a
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan (in each case with respect to clause (i), “Impacted Loans”), or (ii) the
Administrative Agent or the Required Lenders determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to the
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly notify the Borrower and all Lenders.  Thereafter, (x) the obligation of
the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice.  Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing, conversion or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.
    
 
30

--------------------------------------------------------------------------------

 
               
 
3.04
Increased Cost and Reduced Return; Capital Adequacy.

 
(a)           If any Lender determines that as a result of any Change in Law,
there shall be any increase in the cost to such Lender of agreeing to make or
making, funding or maintaining Loans the interest on which is determined by
reference to the Eurodollar Rate or (as the case may be) a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this subsection (a) any such increased
costs or reduction in amount resulting from (i) Taxes, Other Taxes and Excluded
Taxes (as to which Section 3.01 shall govern), (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office, and (iii)
reserve requirements utilized, as to Eurodollar Rate Loans, as contemplated by
Section 3.04(e)), then from time to time upon demand of such Lender (with a copy
of such demand to the Administrative Agent), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 3.04 for any additional amounts
incurred more than 90 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such additional amounts and of such
Lender’s intention to claim compensation therefor; provided, further, that, if
the Change in Law giving rise to such additional amounts is retroactive, then
such 90-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
(b)           If any Lender determines that any Change in Law has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital or liquidity), then from time to time
upon demand of such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such reduction; provided that each such Lender shall
make demand for compensation hereunder no later than ninety days after becoming
aware of such effect.
 
(c)           [reserved].
 
(d)           Notwithstanding anything to the contrary in this Section 3.04, the
Borrower shall not be required to pay to any Lender additional amounts under
this Section 3.04 for Taxes, Other Taxes and Excluded Taxes (Section 3.01 shall
govern the obligation of the Borrower to pay additional amounts for Taxes, Other
Taxes and Excluded Taxes).
 
(e)           The Borrower shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent manifest error), and (ii)
as long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender.  If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.
 
 
31

--------------------------------------------------------------------------------

 
                
 
3.05
Funding Losses.

 
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (excluding the loss of the
Applicable Rate) incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or
 
(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.16;
 
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any reasonable customary administrative
fees charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the applicable
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.
 
 
3.06
Matters Applicable to all Requests for Compensation.

 
(a)           A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error.  In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.
 
(b)           Upon any Lender’s making a claim for compensation under Section
3.01 or 3.04, the Borrower may replace such Lender in accordance with Section
11.16.
 
 
3.07
Survival.

 
The obligations of the Borrower under this Article III shall survive termination
of the Commitments, repayment of all other Obligations hereunder and resignation
of the Administrative Agent.
 
 
32

--------------------------------------------------------------------------------

 
                   
ARTICLE IV.
               
[RESERVED]
  
  
ARTICLE V.
               
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
            
 
5.01
Conditions to Effectiveness.

 
This Agreement shall be effective upon the satisfaction of the following
conditions precedent:
 
(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and its legal
counsel:
 
(i)           executed counterparts of this Agreement by the Administrative
Agent, each Lender and the Borrower;
 
(ii)          Notes executed by the Borrower in favor of each Lender requesting
a Note;
 
(iii)         copies of the Organization Documents of the Borrower certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state of its incorporation, and certified by a secretary or
assistant secretary of the Borrower to be true and correct as of the Closing
Date;
 
(iv)         such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Borrower is a party;
 
(v)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly incorporated, and that
the Borrower is validly existing, in good standing and qualified to engage in
business in its state of incorporation;
 
(vi)         favorable opinions of Shearman & Sterling LLP and Troutman Sanders
LLP, counsel to the Borrower, addressed to the Administrative Agent and each
Lender, dated as of the Closing Date, and in form and substance reasonably
satisfactory to the Administrative Agent; and
 
(vii)        a certificate signed by a Responsible Officer of the Borrower
certifying (A) the current Debt Ratings and (B) that attached thereto is a true,
complete and correct copy of the Rockwood Acquisition Agreement.
        
(b)           Any fees required to be paid on or before the Closing Date shall
have been paid.
 
 
33

--------------------------------------------------------------------------------

 
              
(c)           [Reserved].
 
(d)           The Borrower shall have paid all Attorney Costs of the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of Attorney Costs as shall constitute its
reasonable estimate of Attorney Costs incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
 
(e)           At least three Business Days prior to the Closing Date, the
Administrative Agent and the Lenders shall have received all documentation and
other information about the Borrower, Rockwood and their respective Subsidiaries
as has been reasonably requested by the Administrative Agent or the Arranger in
writing at least 10 Business Days prior to the Closing Date and that they
reasonably determine is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.
 
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
 
5.02
Conditions to Funding.

 
The obligation of each Lender to fund its Pro Rata Share of the Term Loan is
subject to the following conditions precedent:
 
(a)           The representations and warranties made by or on behalf of
Rockwood in the Rockwood Acquisition Agreement and which are material to the
interests of the Lenders (in their capacities as such) shall be true and correct
in all material respects (or, with respect to representations already qualified
by concepts of materiality, in all respects) as of the Funding Date, but only to
the extent that the Borrower or any of its Affiliates has the right to terminate
its obligations under the Rockwood Acquisition Agreement or to decline to
consummate the Rockwood Acquisition as a result of a breach of such
representations and warranties in the Rockwood Acquisition Agreement.
 
(b)           Each of the representations and warranties set forth in the
following Sections shall be true and correct in all material respects (or, with
respect to representations already qualified by concepts of materiality, in all
respects) at the time of and after giving effect to the Credit Extensions
hereunder on the Funding Date:  Sections 6.01 (with respect to subclauses
(a),(b)(ii) and (c) thereof), 6.02 (exclusive of subclause (b) thereof), 6.04,
6.13, 6.18 and 6.20.
 
(c)           Since December 31, 2013, there has not been any event, change,
conditions, occurrence or effect, that individually or in the aggregate, has had
or would reasonably be expected to have a Company Material Adverse
Effect.  “Company Material Adverse Effect” means an event, change, condition,
occurrence or effect that has had a material adverse effect on the assets,
business, financial condition or results of operations of Rockwood and the
Company Subsidiaries (as defined in the Rockwood Acquisition Agreement as in
effect on the date hereof), taken as a whole, provided, however, that no events,
changes, conditions, occurrences or effects arising out of or relating to any of
the following, either alone or in combination, shall constitute or be taken into
account in determining a Company Material Adverse Effect: (i) any change
generally affecting regulatory or political conditions in the United States, the
European Union or in any other country;
 
 
34

--------------------------------------------------------------------------------

 
               
(ii) any change generally affecting economic conditions in the United States,
the European Union or in any other country; (iii) any change generally affecting
the capital or financial markets, including changes in interest or exchange
rates, in the United States, the European Union or in any other country; (iv)
any change generally affecting the industries, markets or geographical areas in
which Rockwood or any Company Subsidiary operates; (v) any hurricane, flood,
earthquake or other natural disaster; (vi) any military action, civil
disturbance (other than in connection with any labor dispute), acts of war
(whether or not declared) or terrorism, or any outbreak, escalation or worsening
of any of the foregoing; (vii) any change or proposed change in GAAP (as defined
in the Rockwood Acquisition Agreement as in effect on the date hereof) or the
interpretation thereof; (viii) any change or proposed change in applicable Law
(as defined in the Rockwood Acquisition Agreement as in effect on the date
hereof) or the interpretation thereof; (ix) any change in the price or
availability of any raw material or commodity used or sold by Rockwood or any
Company Subsidiary; (x) the negotiation, execution, delivery, pendency or
performance of the Rockwood Acquisition Agreement or the consummation of the
transactions contemplated thereby, or any public disclosure relating to any of
the foregoing, or the impact of any of the foregoing on relationships,
contractual or otherwise, with customers, suppliers, lenders, employees, unions,
licensors, joint venture partners or other Persons (as defined in the Rockwood
Acquisition Agreement as in effect on the date hereof) with business
relationships with Rockwood or any Company Subsidiary or any action or inaction
by a Governmental Entity (as defined in the Rockwood Acquisition Agreement as in
effect on the date hereof) or any Proceeding (as defined in the Rockwood
Acquisition Agreement as in effect on the date hereof) or dispute brought or
threatened arising out of or relating to the matters in this clause (x); (xi)
the pendency or performance of the Pigments Business Disposition Agreement
(including any amendment or waiver thereof, consent thereunder or termination
thereof in compliance with the Rockwood Acquisition Agreement) or the
consummation of the transactions contemplated thereby (including the taking of
any action or failure to take any action contemplated by the Pigments Business
Disposition Agreement, to facilitate the consummation thereof) or any
post-closing indemnity or other liability or obligation arising out of or
relating to such agreement (it being understood that any event, change,
condition, occurrence or effect underlying any such post-closing indemnity may
be taken into account in determining a Company Material Adverse Effect), or any
public disclosure relating to any of the foregoing, or the impact of any of the
foregoing on relationships, contractual or otherwise, with customers, suppliers,
lenders, employees, unions, joint venture partners or other Persons with
business relationships with Rockwood or any Company Subsidiary, or any action or
inaction by a Governmental Entity or any Proceeding or dispute brought or
threatened arising out of or relating to the matters in this clause (xi) (it
being understood that any event, change, condition, occurrence or effect
underlying any such Proceeding that is brought after the consummation of the
transactions contemplated by the Pigments Business Disposition Agreement may be
taken into account in determining a Company Material Adverse Effect); (xii) any
action taken at the Borrower’s request; (xiii) any decline in the credit rating,
market price or trading volume of any Securities (as defined in the Rockwood
Acquisition Agreement as in effect on the date hereof) or Indebtedness (as
defined in the Rockwood Acquisition Agreement as in effect on the date hereof)
of Rockwood or any Company Subsidiary or any failure of Rockwood or any Company
Subsidiary to achieve any internal or public earnings or other financial
projections or forecasts (it being understood that any event, change, condition,
occurrence or effect underlying such decline or failure (other than any event,
change, condition, occurrence or effect relating to matters in clauses (i)
through (xii) and (xiv)) may be taken into account in determining a Company
Material Adverse Effect); or (xiv) any action taken by the Borrower or its
Affiliates (as defined in the Rockwood Acquisition Agreement as in effect on the
date hereof) (including any disclosure regarding the Borrower’s plans with
respect to the conduct of the business of Rockwood following the Effective Time
(as defined in the Rockwood Acquisition Agreement as in effect on the date
hereof)); except in the case of clauses (ii), (iii) and (vii), to the extent
that Rockwood and its Subsidiaries (as defined in the Rockwood Acquisition
Agreement as in effect on the date hereof), taken as a whole, are
disproportionately adversely affected thereby in any material respect as
compared to other participants in the industries in which Rockwood and its
Subsidiaries operate.
 
 
35

--------------------------------------------------------------------------------

 
                
(d)           Receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Borrower certifying (A) that the conditions specified
in Sections 5.02(a), 5.02(b) and 5.02(f) have been satisfied, (B) the current
Debt Ratings and (C) that attached thereto is a true, complete and correct copy
of the Rockwood Acquisition Agreement as of the Funding Date.
 
(e)           Receipt by the Administrative Agent of a Solvency Certificate in
the form of Exhibit G hereto.
 
(f)           The Rockwood Acquisition shall have been, or shall concurrently
with the funding of the Term Loan on the Funding Date be, consummated in
accordance with the terms of the Rockwood Acquisition Agreement, without giving
effect to any amendment, modification, waiver or consent thereunder that is
materially adverse to the interests of the Lenders (in their capacities as such)
unless such amendment, modification, waiver or consent is approved by MLPFS
(which approval shall not be unreasonably withheld, delayed or conditioned);
provided, that (i) any increase in the purchase price shall not be deemed to be
materially adverse to the Lenders so long as such increase is not funded with
the incurrence or assumption of additional Indebtedness, (ii) any decrease in
purchase price by 10% or more shall be deemed to be materially adverse to the
Lenders and (iii) any change to the definition of “Company Material Adverse
Effect” (as defined in the Rockwood Acquisition Agreement) shall be deemed to be
materially adverse to the Lenders.
 
(g)           At least three Business Days prior to the Funding Date, the
Administrative Agent and the Lenders shall have received all documentation and
other information about the Borrower, Rockwood and their respective Subsidiaries
as has been reasonably requested by the Administrative Agent or the Arranger in
writing at least 10 Business Days prior to the Funding Date and that they
reasonably determine is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.
 
(h)           Receipt by the Administrative Agent of a Loan Notice duly
completed by a Responsible Officer of the Borrower.
 
(i)           The Borrower shall have paid all Attorney Costs of the
Administrative Agent to the extent invoiced prior to or on the Funding Date,
plus such additional amounts of Attorney Costs as shall constitute its
reasonable estimate of Attorney Costs incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
 
The Loan Notice delivered to the Administrative Agent pursuant to Section
5.02(h) shall be deemed to be a representation and warranty that the
representations and warranties of the Borrower contained in Article VI are true
and correct in all material respects on and as of the Funding Date; provided,
however, that the only representations and warranties the accuracy of which
shall be a condition precedent to the funding of the Term Loan hereunder are the
representations and warranties provided pursuant to Section 5.02(b).
 
 
36

--------------------------------------------------------------------------------

 
             
ARTICLE VI.
             
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
 
6.01
Existence, Qualification and Power.

 
The Borrower (a) is a corporation duly incorporated, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party and (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.
 
 
6.02
Authorization; No Contravention.

 
The execution, delivery and performance by the Borrower of each Loan Document to
which it is a party have been duly authorized by all necessary corporate action
and do not (a) contravene the terms of any of the Borrower’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, (i) any Contractual Obligation to which the Borrower
is a party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (c) violate any Law, except in each case referred to in clause (b)
or (c), to the extent that it would not reasonably be expected to have a
Material Adverse Effect.
 
 
6.03
Governmental Authorization; Other Consents.

 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of this Agreement or any other Loan Document,
except for those the failure to obtain, occur or make would not reasonably be
expected to have a Material Adverse Effect.
 
 
6.04
Binding Effect.

 
This Agreement and each other Loan Document has been duly executed and delivered
by the Borrower.  This Agreement and each other Loan Document constitutes a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent transfer or conveyance, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
 
6.05
Financial Statements; No Material Adverse Change.

 
(a)           The audited consolidated balance sheet of the Consolidated Group
for the fiscal year ended December 31, 2013, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, including the notes thereto (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated Group in all material respects as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Consolidated Group as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness, which are required to be shown thereon in accordance with GAAP.
 
 
37

--------------------------------------------------------------------------------

 
                
(b)           The unaudited consolidated financial statements of the
Consolidated Group for the fiscal quarter ended September 30, 2014, and the
related consolidated statements of income or operations and cash flows for such
fiscal quarter (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of the Consolidated Group
in all material respects as of the date thereof and their results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments; and (iii)
show all material indebtedness and other liabilities, direct or contingent, of
the Consolidated Group as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness, which are required to be shown thereon in
accordance with GAAP.
 
(c)           Since December 31, 2013, there has been no event or circumstance,
either individually or in the aggregate, that has had or would be reasonably be
expected to have a Material Adverse Effect.
 
 
6.06
Litigation.

 
There are not any actions, suits or proceedings at law or in equity or by or
before any Governmental Authority now pending or, to the knowledge of the
Borrower, threatened (and reasonably likely to be commenced) against or
affecting any member of the Consolidated Group or any property or rights of the
Consolidated Group as to which there is a reasonable likelihood of an adverse
determination and which, if adversely determined, would individually or in the
aggregate result in a Material Adverse Effect.
 
 
6.07
No Default.

 
(a)           Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that would reasonably be expected to
have a Material Adverse Effect.
 
(b)           No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.
 
 
6.08
Ownership of Property; Liens.

 
Each member of the Consolidated Group has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary in
the ordinary conduct of its business, except for such defects in title as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Consolidated Group is subject to no Liens,
other than Liens permitted by Section 8.01.
        
 
38

--------------------------------------------------------------------------------

 
                  
 
6.09
Environmental Compliance.

 
Except as set forth in Schedule 6.09, (a) the Consolidated Group is in
compliance in all material respects with all applicable Environmental Laws,
except where the failure to do so would not be reasonably likely, individually
or in the aggregate, to result in a Material Adverse Effect; (b) no member of
the Consolidated Group has received written notice of any failure to comply with
applicable Environmental Laws, which non-compliance neither has been or is being
remedied, nor is being contested in good faith by such member of the
Consolidated Group, nor is the subject of such member’s good faith efforts to
achieve compliance, except notices for which non-compliance would not be
reasonably likely, individually or in the aggregate, to result in a Material
Adverse Effect; (c) the Consolidated Group’s facilities do not manage any
Hazardous Materials in violation in any applicable Environmental Law, except
where such violation would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect; and (d) the Borrower is aware
of no events, conditions or circumstances involving environmental pollution or
contamination or employee health or safety that would be reasonably likely to
result in a Material Adverse Effect.
 
 
6.10
Insurance.

 
The properties of the Consolidated Group are insured with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts
(after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or its Subsidiaries operate.
 
 
6.11
Taxes.

 
Each member of the Consolidated Group has filed all federal, state and other tax
returns and reports required to be filed by such member, and has paid all
federal, state and other taxes, assessments, fees and other governmental charges
levied or imposed upon such member or its properties, income or assets otherwise
due and payable, except (a) those that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP or (b) those that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  There is
no proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect.
 
 
6.12
ERISA Compliance.

 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the IRS
or an application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Borrower, nothing has occurred that
would prevent, or cause the loss of, such qualification.  The Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Internal Revenue Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Internal Revenue Code has been made with respect to any Plan.
 
(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.
 
 
39

--------------------------------------------------------------------------------

 
                 
(c)           Other than as would not reasonably be expected to result in
liability in excess of $15,000,000, (i) no ERISA Event has occurred or is
reasonably expected to occur, (ii) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA and other contributions payable in
accordance with the terms of such Pension Plan or applicable law), and (iii)
neither the Borrower nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred that, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan.
 
(d)           The Pension Plans, on a consolidated basis, do not have any
Unfunded Pension Liability in excess of $100,000,000.
 
(e)           To the knowledge of the Borrower, neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that is subject to Sections 4069 or
4212(c) of ERISA.
 
 
6.13
Margin Regulations; Investment Company Act.

 
(a)           The Borrower is not engaged nor will it engage, principally or as
one of its important activities, in the business of purchasing or carrying
“margin stock” within the meaning of Regulation U issued by the FRB, as in
effect from time to time, or extending credit for the purpose of purchasing or
carrying “margin stock,” and the Credit Extensions hereunder will not be used to
purchase or carry “margin stock” in violation of Regulation U or to extend
credit to others for the purpose of purchasing or carrying “margin stock,” or
for any purpose that would violate the provisions of Regulation X issued by the
FRB, as in effect from time to time.
 
(b)           Neither the Borrower nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
 
 
6.14
Disclosure.

 
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time;
provided, further, that with respect to the financial statements provided
pursuant to Section 7.02(e), this representation is made to the best knowledge
of the Borrower.
 
 
6.15
Compliance with Laws.

 
Each of the Borrower and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.
 
 
40

--------------------------------------------------------------------------------

 
               
 
6.16
Intellectual Property; Licenses, Etc.

 
To the knowledge of the Borrower, the Consolidated Group owns, or possesses the
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights that are reasonably necessary for the operation of its businesses,
without conflict with the rights of any other Person.  To the knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary infringes upon any rights held by
any other Person that would reasonably be expected to have a Material Adverse
Effect.  No claim or litigation regarding any of the foregoing is pending or, to
the knowledge of the Borrower, threatened (and reasonably likely to be
commenced), that would in either case reasonably be expected to have a Material
Adverse Effect.
 
 
6.17
Subsidiaries.

 
Set forth on Schedule 6.17 is a complete and accurate list as of the Closing
Date of each Subsidiary of the Borrower, together with (i) the jurisdiction of
formation, (ii) an indication of whether such Subsidiary is a Material Domestic
Subsidiary and (iii) the ownership percentage of the Borrower or any Subsidiary
therein.
 
 
6.18
Solvency.

 
The Borrower and its Subsidiaries, on a consolidated basis, are Solvent.
 
 
6.19
[Reserved].

 
 
6.20
OFAC; Anti-Corruption Laws.

 
(a)           Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity currently
the subject of any Sanctions, nor is the Borrower or any Subsidiary located,
organized or resident in a Designated Jurisdiction.
 
(b)           The Borrower and its Subsidiaries have conducted their business in
compliance in all material respects with applicable anti-corruption laws and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
 
 
ARTICLE VII.
           
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall and
shall cause each of its Subsidiaries to:
 
 
41

--------------------------------------------------------------------------------

 
          
 
7.01
Financial Statements.

 
Furnish to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:
 
(a)           as soon as available, but in any event within ninety days after
the end of each fiscal year of the Borrower, a consolidated balance sheet of the
Consolidated Group as of the end of such fiscal year, and the related
consolidated statements of income or operations, changes in equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
 
(b)           as soon as available, but in any event within fifty days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Consolidated Group as of the end
of such fiscal quarter, and the related consolidated statements of income or
operations and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting the financial condition, results of operations and cash flows
of the Consolidated Group in all material respects, in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.
 
As to any information contained in materials furnished pursuant to Section
7.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.
 
 
7.02
Certificates; Other Information.

 
Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:
 
(a)           concurrently with the delivery of the financial statements
referred to in Section 7.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default or Event of Default under the financial covenant set forth herein or, if
any such Default or Event of Default shall exist, stating the nature and status
of such event (which certificate, when furnished by such accountants, may be
limited to accounting matters and disclaim responsibility for legal
interpretations);
 
(b)           concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower, (i) setting forth computations
in reasonable detail satisfactory to the Administrative Agent demonstrating
compliance with the financial covenant contained in Section 8.06, (ii)
certifying that no Default or Event of Default exists as of the date thereof
(or, to the extent a Default or Event of Default exists, the nature and extent
thereof and the proposed actions of the Borrower with respect thereto) and (iii)
including a summary of all material changes in GAAP affecting the Borrower and
in the consistent application thereof by the Borrower, the effect on the
financial covenant resulting therefrom, and a reconciliation between calculation
of the financial covenant before and after giving effect to such changes (which
certificate may be delivered by electronic mail or by facsimile);
 
 
42

--------------------------------------------------------------------------------

 
            
(c)           promptly after requested by the Administrative Agent on behalf of
any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;
 
(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements that the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
 
(e)           promptly after the same are available on the applicable SEC
website, until such time as the Rockwood Acquisition is consummated, copies of
(i) the audited consolidated balance sheets of Rockwood and its Subsidiaries as
of the end of, and related statements of income and cash flows of Rockwood and
its Subsidiaries, for the fiscal year ending after December 31, 2013 and at
least ninety (90) days prior to the Funding Date and (ii) the unaudited
consolidated balance sheet of Rockwood and its Subsidiaries as of the end of,
and related statements of income and cash flows of Rockwood and its
Subsidiaries, for each fiscal quarter ending after December 31, 2013 and at
least forty-five (45) days prior to the Funding Date, prepared in accordance
with GAAP except for the absence of footnotes and for normal year-end audit
adjustments; and
 
(f)           promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent, on behalf of
any Lender, may from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies (which may include .pdf files) is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent and each Lender
(by facsimile or electronic mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
 
43

--------------------------------------------------------------------------------

 
  
The Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPFS
may, but shall not be obligated to, make available to the Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) subject to procedures and confidentiality undertakings of the
Platform and (b) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, MLPFS and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
11.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated as “Public Side
Information;” and (z) the Administrative Agent and MLPFS shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated as “Public Side
Information.”  Notwithstanding the foregoing, the Borrower shall not be under
any obligation to mark any Borrower Materials “PUBLIC.”
 
 
7.03
Notices.

 
Promptly notify the Administrative Agent and each Lender:
 
(a)           of the occurrence of any Default;
 
(b)           of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect; and
 
(c)           if unrated, any announcement by Moody’s or S&P of any Debt Rating,
or if rated, any announcement by Moody’s or S&P of any change or possible change
in a Debt Rating.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
 
7.04
Payment of Obligations.

 
Pay and discharge as the same shall become due and payable, (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary, (b) all lawful claims that, if
unpaid, would by law become a Lien upon its property (other than a Lien
permitted by Section 8.01) and (c) except where the failure to so pay or
discharge would not reasonably be expected to have a Material Adverse Effect,
all other obligations and liabilities.
 
 
44

--------------------------------------------------------------------------------

 
           
 
7.05
Preservation of Existence, Etc.

 
Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.02; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which would reasonably be
expected to have a Material Adverse Effect.
 
 
7.06
Maintenance of Properties.

 
Maintain, preserve and protect all of its material properties and material
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.
 
 
7.07
Maintenance of Insurance.

 
Maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts (after giving
effect to any self-insurance compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons.
 
 
7.08
Compliance with Laws.

 
Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings; or (b) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.
 
 
7.09
Books and Records.

 
(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.
 
 
7.10
Inspection Rights.

 
Upon the request of the Administrative Agent on behalf of any Lender, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Lenders when no
Event of Default exists, and at such reasonable times during normal business
hours, upon reasonable advance notice to the Borrower and no more than once per
year; provided, however, that when an Event of Default exists the Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.
 
 
45

--------------------------------------------------------------------------------

 
          
 
7.11
Use of Proceeds.

 
Use the proceeds of the Credit Extensions to finance the Rockwood Acquisition
and to pay fees and expenses in connection therewith.
 
 
7.12
Subsidiary Guaranty.

 
Upon the guarantee by the Borrower or any of its Subsidiaries of any Specified
Senior Notes, cause such Subsidiaries as are guarantors or obligors with respect
to either of the Rockwood Notes or any Specified Senior Notes to execute and
deliver the Subsidiary Guaranty, and deliver to the Administrative Agent
documentation of the types described in Sections 5.01(a)(iii) through
5.01(a)(vi), each in form and substance reasonably satisfactory to the
Administrative Agent; provided, that, at such time when neither the Borrower nor
any Subsidiary is an obligor or guarantor of the Rockwood Notes or any Specified
Senior Notes, the Subsidiary Guaranty provided pursuant to this Section 7.12
shall be released.
 
 
ARTICLE VIII.
                           
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any of its Subsidiaries to, directly or indirectly:
 
 
8.01
Liens.

 
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
 
(a)           Liens pursuant to any Loan Document;
 
(b)           Liens existing on the date hereof and listed on Schedule 8.01 and
any renewals or extensions thereof, provided that the scope of the property
covered thereby is not increased;
 
(c)           Liens for taxes not yet due or that are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;
 
(d)           carriers,’ warehousemen’s, mechanics,’ materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are not
overdue for a period of more than thirty days or that are being contested in
good faith and by appropriate proceedings, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;
 
(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
 
46

--------------------------------------------------------------------------------

 
              
(f)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation, which are covered in subsection
(h) below), performance bonds and other obligations of a like nature incurred in
the ordinary course of business;
 
(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property that, in the aggregate, are not substantial
in amount, and that do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;
 
(h)           Liens securing judgments for the payment of money which do not
constitute Events of Default hereunder;
 
(i)           Liens securing, or in respect of, Indebtedness in respect of
capital leases, Synthetic Leases and purchase money obligations for fixed or
capital assets (including, but not limited to, any such Lien granted within 180
days of the acquisition of such fixed or capital asset); provided that (i) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (ii) the Indebtedness secured thereby does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;
 
(j)           Liens on property or assets of the Borrower or any Subsidiary
granted in connection with Sale and Leaseback Transactions, provided that the
aggregate Attributable Principal Amount in connection with such Sale and
Leaseback Transactions shall not at any time be in excess of $100,000,000;
 
(k)           Liens on property or assets of the Borrower or any Subsidiary
granted in connection with Securitization Transactions;
 
(l)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(m)           licenses of intellectual property rights in the ordinary course of
business;
 
(n)           Liens on the property and assets of any Person to the extent such
Liens are existing at the time such Person becomes a member of the Consolidated
Group, and any renewals, extensions or replacements thereof so long as the scope
of the property covered thereby is not increased, provided such Liens are not
created in contemplation thereof and do not extend to any property or assets of
any other member of the Consolidated Group;
 
(o)           Liens on property or assets of the Borrower and any Subsidiary
granted in connection with environmental remediation or similar obligations with
respect to such property or assets not to exceed $50,000,000 in the aggregate;
 
(p)           Liens in favor of the United States or any state thereof, or any
agency, instrumentality or political subdivision of any of the foregoing, to
secure partial, progress, advance or other payments or performance pursuant to
the provisions of any contract or statute, to the extent not constituting
Indebtedness; and
 
(q)           Liens other than those referred to in subparagraphs (a) through
(p) above, provided, however, that the aggregate principal amount of obligations
secured by such Liens plus the aggregate principal amount of
unsecured Indebtedness of Subsidiaries of the Borrower outstanding pursuant to
Section 8.07(e) does not exceed 20% of Consolidated Net Worth.
             
 
47

--------------------------------------------------------------------------------

 
                 
 
8.02
Mergers, Dispositions, etc.

 
Merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of its assets (whether now owned or hereafter acquired) or any capital stock of
any Subsidiary, except that:
 
(a)           Any member of the Consolidated Group may purchase and sell
inventory in the ordinary course of business;
 
(b)           If at the time thereof and immediately after giving effect thereto
no Default or Event of Default shall have occurred and be continuing:  (i) any
Subsidiary or any other Person may merge into, consolidate with or liquidate or
dissolve into the Borrower or any of its Subsidiaries provided that, if the
Borrower is a party to such transaction, the Borrower is the surviving
corporation, (ii) any Subsidiary may merge into, consolidate with or liquidate
or dissolve into any other Subsidiary in a transaction in which the surviving
entity is a Subsidiary and no Person other than the Borrower or a Subsidiary
receives any consideration therefor (except in the case of a non-wholly-owned
Subsidiary, minority equity holders may receive their ratable share of
consideration) provided that, if either Subsidiary is a Domestic Subsidiary, the
surviving entity is a Domestic Subsidiary, and (iii) so long as (A) the Debt
Ratings of the surviving corporation are better than or equal to the Debt
Ratings of the Borrower and (B) the surviving corporation agrees in writing to
assume the obligations of the Borrower under this Agreement, the Borrower may
merge into or consolidate with any other Person;
 
(c)           The Borrower may sell all or any portion of the capital stock of
any Subsidiary for fair market value, as determined in good faith by the
Borrower’s board of directors, provided such sale does not constitute a sale of
all or substantially all of the Borrower’s assets;
 
(d)           The Borrower may (i) transfer, or cause to be transferred, all or
any portion of the capital stock of any wholly owned Subsidiary to another
wholly owned Subsidiary and (ii) sell any portion of the capital stock of any
Subsidiary in connection with the establishment of a joint venture for the
purpose of developing or continuing a product or business related to any of the
Borrower’s existing lines of business as of the date of this Agreement; and
 
(e)           The Borrower may consummate the Rockwood Acquisition.
 
 
8.03
Change in Nature of Business.

 
Engage in any material line of business substantially different from those lines
of business conducted by the Consolidated Group on the date hereof or any
business substantially related or incidental thereto.
 
 
8.04
Transactions with Affiliates.

 
Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction (a) shall not restrict dividends or
distributions on account of shares of equity interests issued by Subsidiaries of
the Borrower ratably to the holders thereof and (b) other transactions among the
members of the Consolidated Group that are not prohibited by this Agreement.
 
 
48

--------------------------------------------------------------------------------

 
               
 
8.05
Use of Proceeds.

 
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose, in each case in violation of,
or for a purpose that violates Regulation T, U or X of the FRB.
 
 
8.06
Financial Covenant.

 
Permit the Consolidated Leverage Ratio as of the end of any fiscal quarter of
the Borrower to be greater than 4.50:1.00.
 
 
8.07
Subsidiary Indebtedness.

 
Permit any Subsidiary to create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)           Indebtedness under the Loan Documents;
 
(b)           intercompany Indebtedness among the Borrower and its Subsidiaries
or among Subsidiaries;
 
(c)           Indebtedness of any Person to the extent such Indebtedness is
existing at the time such Person becomes a member of the Consolidated Group and,
any refinancings, replacements or extensions thereof so long as the amount of
such Indebtedness, plus any accrued and unpaid interest, plus any reasonable
penalty, premium or defeasance costs and reasonable fees and expenses incurred
in connection with such refinancings, replacements or extensions, is not
increased at the time of such refinancing, replacement or extension, provided
such (i) Indebtedness is not created in contemplation thereof and (ii) the scope
of obligors liable for such Indebtedness is not increased; provided that this
subclause (ii) shall not exclude the Rockwood Notes so long as the Borrower is
in compliance with Section 7.12;
 
(d)           obligations (contingent or otherwise) existing or arising under
any Swap Contract, provided that such obligations are (or were) entered into by
such Subsidiary for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Subsidiary, or changes in the value of securities issued by
such Person, and not for purposes of speculation or taking a “market view;”
 
(e)           Guarantees of (i) the Specified Senior Notes so long as the
Borrower is in compliance with Section 7.12, (ii) that certain Credit Agreement,
dated as of February 7, 2014, among the Borrower, the other borrowers party
thereto, the lenders party thereto and Bank of America, as administrative agent
and (iii) the Term Loan Credit Agreement; and
 
(f)           other Indebtedness, provided that the aggregate outstanding
principal amount of such Indebtedness shall not exceed the difference between
(i) 20% of Consolidated Net Worth minus (ii) the aggregate outstanding principal
amount of Indebtedness of the Borrower secured by Liens permitted by Section
8.01(q).
 
 
49

--------------------------------------------------------------------------------

 
                    
 
8.08
Sanctions.

 
Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, lead arranger, Administrative Agent or
otherwise) of Sanctions.
 
 
8.09
Anti-Corruption Laws.

 
Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 or other similar legislation in
other jurisdictions.
 
 
ARTICLE IX.
                 
EVENTS OF DEFAULT AND REMEDIES
 
 
9.01
Events of Default.

 
Any of the following shall constitute an Event of Default:
 
(a)           Non-Payment.  The Borrower fails to pay (i) when and as required
to be paid herein, in the currency required hereunder, any amount of principal
of any Loan, or (ii) within three Business Days after the same becomes due, any
interest on any Loan, or the Ticking Fee or other fee due hereunder, or (iii)
within five Business Days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
 
(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 7.03, 7.05 or 7.11 or
Article VIII; or
 
(c)           Other Defaults.  The Borrower or any Guarantor fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or (b)
above) contained in any Loan Document on its part to be performed or observed
and such failure continues for thirty days after the earlier to occur of notice
thereof from the Administrative Agent or any Responsible Officer of the Borrower
having actual knowledge of such failure; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or
 
(e)           Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including amounts owing to all creditors under
any combined or syndicated credit arrangement) of more than the Threshold Amount
and the continuation of such failure beyond any applicable grace or cure period,
or (B) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount and, in the case of any
Termination Event not arising out of a default by the Borrower or any
Subsidiary, such Swap Termination Value has not been paid by the Borrower or
such Subsidiary when due; or
 
 
50

--------------------------------------------------------------------------------

 
           
(f)           Insolvency Proceedings, Etc.  The Borrower or any of its
Subsidiaries (other than an Immaterial Subsidiary) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undismissed for sixty calendar days
or an order or decree approving or ordering such appointment shall continue
unstayed for thirty calendar days; or any proceeding under any Debtor Relief Law
in respect of any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed for
sixty calendar days, or an order or decree approving or ordering such proceeding
shall continue unstayed for thirty calendar days; or
 
(g)           Inability to Pay Debts; Attachment.
 
(i)           The Borrower or any Subsidiary becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due; or
 
(ii)           Any writ or warrant of attachment or execution or similar process
is issued or levied against all or any material part of the property of any such
Person and such process, if not fully bonded, continues undismissed for sixty
calendar days, or an order or decree approving or ordering such process shall
continue unstayed for thirty calendar days; or
 
(h)           Judgments.  There is entered against the Borrower or any
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of forty-five consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
 
 
51

--------------------------------------------------------------------------------

 
                       
(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan that has resulted or would reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
 
(j)           Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or the Borrower or any other Person contests in any
manner the validity or enforceability of any Loan Document; or the Borrower
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
 
(k)           Change of Control.  There occurs any Change of Control.
 
 
9.02
Remedies Upon Event of Default.

 
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
 
(a)           declare the Commitment of each Lender to make Loans to be
terminated, whereupon such commitments shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
 
(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law or equity;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States (or any other applicable Debtor Relief Laws), the obligation of
each Lender to make Loans shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.
 
 
9.03
Application of Funds.

 
After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.17, be
applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
 
 
52

--------------------------------------------------------------------------------

 
                      
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third held by them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
 
ARTICLE X.
          
ADMINISTRATIVE AGENT
 
 
10.01
Appointment and Authority.

 
Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the Lenders, and the Borrower shall not  have
rights as a third party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law.  Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
 
 
10.02
Rights as a Lender.

 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
 
 
10.03
Exculpatory Provisions.

 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:
           
 
53

--------------------------------------------------------------------------------

 
               
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
 
10.04
Reliance by Administrative Agent.

 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
            
 
54

--------------------------------------------------------------------------------

 
                  
 
10.05
Delegation of Duties.

 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facility provided for herein as well as activities as
Administrative Agent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
 
 
10.06
Resignation of Administrative Agent.

 
(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, and, at all times other than during the existence of an Event of
Default, with the Borrower’s consent (such consent not to be unreasonably
withheld), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
 
(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable Law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower and, at all times other than during the existence
of an Event of Default, with the Borrower’s consent (such consent not to be
unreasonably withheld), appoint a successor.  If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in Section
3.01(f) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
 
 
55

--------------------------------------------------------------------------------

 
                 
 
10.07
Non-Reliance on Administrative Agent and Other Lenders.

 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
 
10.08
No Other Duties, Etc.

 
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
 
No bookrunner, arranger, syndication agent, documentation agent or co-agent
shall have or deemed to have any fiduciary relationship with any Lender.
 
 
10.09
Administrative Agent May File Proofs of Claim.

 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.09 and 11.04) allowed in such judicial
proceeding; and
 
 
56

--------------------------------------------------------------------------------

 
             
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
 
 
ARTICLE XI.
             
MISCELLANEOUS
 
 
11.01
Amendments, Etc.

 
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any Guarantor
therefrom, shall be effective unless in writing signed by the Required Lenders,
the Borrower and the Guarantors, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
 
(a)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased, it being understood
that a waiver of an Event of Default or a mandatory reduction in Commitments is
not considered an increase in Commitments;
 
(b)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
any Lender hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment;
 
(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan, or any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;
            
 
57

--------------------------------------------------------------------------------

 
                
(d)           change Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;
 
(e)           change any provision of this Section or the definition of
“Required Lenders” without the written consent of each Lender; or
 
(f)           release the Borrower (subject to Section 8.02) from its
obligations hereunder or consent to the assignment (subject to 8.02) of the
Borrower’s rights and obligations hereunder without the written consent of each
Lender;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) each Lender is entitled to vote
as such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein; and (iii) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.  Notwithstanding anything to the contrary herein, the
Administrative Agent Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects such Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender.
 
Notwithstanding any provision herein to the contrary the Administrative Agent
and the Borrower may amend, modify or supplement this Agreement or any other
Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Obligations in any material respect and (ii) the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.
 
 
11.02
Notices; Effectiveness; Electronic Communication.

 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
 
58

--------------------------------------------------------------------------------

 
                  
(i)           if to the Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 11.02; and
 
(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent,  provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower each may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials or
any other information through the Internet, telecommunications, electronic or
other information transmission systems, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
 
 
59

--------------------------------------------------------------------------------

 
                   
(d)           Change of Address, Etc.  Each of the Borrower and the
Administrative Agent may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for  purposes of
United States Federal or state securities laws.
 
(e)           Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic or electronic Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
 
 
11.03
No Waiver; Cumulative Remedies; Enforcement.

 
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document (including the imposition
of the Default Rate) preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
              
 
60

--------------------------------------------------------------------------------

 
             
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 9.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 11.09
(subject to the terms of Section 2.13), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.13, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.
 
 
11.04
Expenses; Indemnity; Damage Waiver.

 
(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit facility
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
actually incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  Without limiting the
provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
 
 
61

--------------------------------------------------------------------------------

 
                 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, but without affecting the
Borrower’s obligations to make such payments, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the outstanding Loans and unfunded Commitments at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(f)           Survival.  The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
      
 
62

--------------------------------------------------------------------------------

 
                        
 
11.05
[Reserved].

 
 
11.06
Payments Set Aside.

 
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or paid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation from time to
time in effect.  The obligations of the Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
 
11.07
Successors and Assigns.

 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that, subject to 8.02, the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder or
thereunder without the prior written consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
 
 
63

--------------------------------------------------------------------------------

 
                    
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned;
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed provided that it shall be reasonable for the Borrower to
withhold consent if such Person does not provide to the Borrower the information
required under Section 11.15) shall be required unless (1) an Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) a natural person.
 
(vi)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Pro Rata Share.  Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
 
64

--------------------------------------------------------------------------------

 
                 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or a Defaulting Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.
 
 
65

--------------------------------------------------------------------------------

 
                
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 11.15 shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 11.16 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, unless the Borrower consented to the applicable participation.  Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 3.06 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.09 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central banking authority in other applicable jurisdictions;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
 
(f)           Assignments to Foreign Lenders.  At the time of each assignment
pursuant to Section 11.07(b) to a Foreign Lender that is not already a Lender
hereunder, the assignee shall provide to the Administrative Agent and to the
Borrower certification as to exemption (or reduction) for deduction or
withholding of Taxes in accordance with Section 11.15 and shall be subject to
the provisions thereof.
 
 
66

--------------------------------------------------------------------------------

 
                  
 
11.08
Confidentiality.

 
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent required or
requested by any regulatory authority; (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process; (d) to any
other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any direct or indirect contractual counterparty or
prospective party (or its Related Parties) to any swap, derivative  or other
transaction relating to obligations of the Borrower or (iii) any credit
insurance provider relating to the Borrower and their obligations; (g) with the
consent of the Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower; (i)
to the National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates; or
(j) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder.  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Credit Extensions.  For the purposes of this Agreement, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower, any Subsidiary or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary; provided that, in
the case of information received from the Borrower or a Subsidiary after the
date hereof, such information is clearly identified in writing at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
 
 
11.09
Set-off.

 
In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
any Affiliate of any Lender is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other Indebtedness at any time owing by, such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all Obligations owing to such Lender or such Affiliate hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
the Administrative Agent or such Lender shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or owed to a branch or office or Affiliate of such
Lender or denominated in a currency different from the branch or office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.
 
 
67

--------------------------------------------------------------------------------

 
            
 
11.10
Interest Rate Limitation.

 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
 
11.11
Counterparts.

 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract, and this has
the same effect as if the signature on the counterparts were on a single copy of
this agreement.
 
 
11.12
Integration; Effectiveness.

 
This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject
matter.  In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement.  Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.  Except as provided in Section 5.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
 
68

--------------------------------------------------------------------------------

 
          
 
11.13
Survival of Representations and Warranties.

 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.
 
 
11.14
Severability.

 
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.
 
 
11.15
Tax Forms.

 
(a)           (i)           Each Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Administrative Agent and to the
Borrower, on or prior to the date of its execution and delivery of this
Agreement (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Foreign Lender
by the Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by the
Borrower pursuant to this Agreement) or such other evidence that such Foreign
Lender is entitled to an exemption from U.S. withholding tax pursuant to
Sections 871(h) and 881(c) of the Internal Revenue Code.  Thereafter and from
time to time, each such Foreign Lender shall (A) promptly submit to the
Administrative Agent and to the Borrower such additional duly completed and
signed copies of one of such forms (or such successor forms as shall be adopted
from time to time by the relevant United States taxing authorities) as may then
be available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Borrower and the Administrative Agent of
any available exemption from, United States withholding taxes in respect of all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Agreement, (B) promptly notify the Administrative Agent and the Borrower of any
change in circumstances that would modify or render invalid any claimed
exemption, and (C) take such steps as shall not be materially disadvantageous to
it, in the good faith judgment of such Lender, and as may be reasonably
requested in writing by the Borrower (including filing any certificate or
document or the re-designation of its Lending Office) to avoid any requirement
of applicable Laws that the Borrower make any deduction or withholding for taxes
from amounts payable to such Foreign Lender or to reduce the amount of any such
deduction or withholding to the greatest extent possible.  To the extent such
Foreign Lender does not act or ceases to act for its own account with respect to
any portion of any sums paid or payable to such Lender under any of the Loan
Documents, such Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Agent and to the Borrower on the date when such
Foreign Lender ceases to act for its own account with respect to any portion of
any such sums paid or payable, and at such other times as may be necessary in
the determination of the Administrative Agent or the Borrower (in the reasonable
exercise of their respective discretion), (A) two duly signed completed copies
of the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to, or subject to
a reduced rate of, U.S. withholding tax, and (B) two duly signed completed
copies of IRS Form W-8IMY (or any successor thereto), together with IRS Form W-8
ECI, IRS Form W-8BEN, IRS Form W-9, evidence that the beneficial owner is
entitled to an exemption from U.S. withholding tax under Sections 871(h) and
881(c) of the Internal Revenue Code, other certification documents from each
beneficial owner, as applicable, and any other information such Lender chooses
to transmit with such form, and any other certificate or statement of exemption
required under the Internal Revenue Code, to establish that such Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Lender.
 
 
69

--------------------------------------------------------------------------------

 
              
(ii)           The Administrative Agent may, without reduction, withhold any
Taxes required to be deducted and withheld from any payment under any of the
Loan Documents with respect to which the Borrower is not required to pay
additional amounts under this Section 11.15(a).
 
(iii)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this paragraph, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
 
(b)           Upon the request of the Administrative Agent, each Lender that is
a “United States person” within the meaning of Section 7701(a)(30) of the
Internal Revenue Code shall deliver to the Administrative Agent two duly signed
completed copies of IRS Form W-9.  If such Lender fails to deliver such forms,
then the Administrative Agent may withhold from any interest payment to such
Lender an amount equivalent to the applicable back-up withholding tax imposed by
the Internal Revenue Code, without reduction.  The Borrower shall not have any
liability under Section 3.01 or otherwise with respect to amounts withheld by
the Administrative Agent pursuant to this Section 11.15(b).
 
 
70

--------------------------------------------------------------------------------

 
            
 
11.16
Replacement of Lenders.

 
If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) if any
Lender is a Defaulting Lender, (iv) a Lender (a “Non-Consenting Lender”) does
not consent to a proposed change, waiver, discharge or termination with respect
to any Loan Document that has been approved by the Required Lenders as provided
in Section 11.01 but requires unanimous consent of all Lenders or all Lenders
directly affected thereby (as applicable) or (v) under any other circumstances
set forth herein providing that the Borrower shall have the right to replace a
Lender as a party to this Agreement, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
11.07), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
 
(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.07(b);
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(d)           such assignment does not conflict with applicable Laws; and
 
(e)           in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination;
 
provided, further, so long as Sections 11.16(a) through 11.16(e) have been
satisfied, the failure by such Lender to execute and deliver an Assignment and
Assumption shall not impair the validity of the removal of such Lender and the
mandatory assignment of such Lender’s Commitments and outstanding Loans pursuant
to this Section 11.16 shall nevertheless be effective without the execution by
such Lender of an Assignment and Assumption.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
 
71

--------------------------------------------------------------------------------

 
               
 
11.17
USA PATRIOT Act Notice.

 
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.  The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
 
 
11.18
Governing Law; Jurisdiction; Etc.

 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (OTHER THAN THOSE CONFLICT
OF LAW RULES THAT WOULD DEFER TO THE SUBSTANTIVE LAWS OF ANOTHER JURISDICTION).
 
(b)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
(c)           WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
 
72

--------------------------------------------------------------------------------

 
               
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
 
11.19
Waiver of Right to Trial by Jury.

 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
 
11.20
[Reserved].

 
 
11.21
No Advisory or Fiduciary Responsibility.

 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
MLPFS, and the other lead arranger(s) are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, MLPFS, and the other lead arranger(s), on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, MLPFS, and each other lead arranger each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) neither the Administrative Agent, MLPFS nor any other lead
arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, MLPFS and the other lead arranger(s) and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, MLPFS nor any other lead arranger has any obligation
to disclose any of such interests to the Borrower or any of its Affiliates.  To
the fullest extent permitted by law, each of the Borrower hereby waives and
releases any claims that it may have against the Administrative Agent, MLPFS and
the other lead arranger(s) with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
 
 
73

--------------------------------------------------------------------------------

 
             
 
11.22
Electronic Execution of Assignments and Certain Other Documents.

 
The words “execute” “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
[SIGNATURE PAGES FOLLOW]
 
 
 
 
 
 
 
 
 
 
 
 
 
74

--------------------------------------------------------------------------------

 
            
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
                           

BORROWER:
ALBEMARLE CORPORATION,
a Virginia corporation
                        By:  /s/ Scott A. Tozier     Name: Scott A. Tozier     
Title: Sr. Vice President, CFO & CAO            

 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
                   

ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent
                        By:  /s/ Robert Rittelmeyer     Name: Robert
Rittelmeyer      Title: Vice President             

 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
                    

LENDERS:
BANK OF AMERICA, N.A.,
as a Lender
                        By:  /s/ Darren Bielawski     Name: Darren Bielawski   
  Title: Vice President             

 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------